DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .		
	Information Disclosure Statement
The Information Disclosure Statements filed on 7/1/2021 and 4/18/2022 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

Restriction and Election/Status of Claims
On 5/13/2022, applicant elected Group II, claims 10-31, 38-39, without traverse.  
Regarding election of species, applicant elected without traverse:
Species 1: SEQ ID NO: 48 (polypeptide) and SEQ ID NO: 47 (encoding polynucleotide), de-elected SEQ ID NOs: 2 and 1;  
Species 2:  PLT5 polypeptide (from PLT5, PLT7, RKD4 or RKD2); 
Species 2a and 2b: SEQ ID NO: 4 (PLT5 polypeptide) and SEQ ID NO: 3 (PLT5 encoding polynucleotide); 
Species 3: an enzyme inducing a double-strand break (DSB) or a nucleic acid encoding same (claim 17); and
Species 4: a CRISPR/Cas endonuclease (claim 18). 
“Applicant notes that the election in Species 4, a CRISPR/Cas9 system, is of a CRISPR/Cas9 system that does not have a disabled Cas9. The elected CRISPR/Cas9 system also does not have an activation domain. Applicant therefore submits that elections for Species 5 and 6 are not required given the above.” Accordingly, claims 27-30 are drawn to non-elected species, thus, are withdrawn. 
In summary, claims 10-26, 31, 38-39 are examined in this office action.  Non-elected claims and species are withdrawn. 

Priority
Instant application 17251633, filed 12/11/2020, is a national stage entry of PCT/EP2019/065645, International Filing Date: 06/14/2019. 
PCT/EP2019/065645 claims Priority from Provisional Application 62685626, filed 06/15/2018. 62685626 did not disclose SEQ ID NOs: 48 and 47 (the elected species), the priority is thus not granted. 
PCT/EP2019/065645 Claims Priority from Provisional Application 62728445, filed 09/07/2018. 62728445 disclosed the subject matter of the elected claims and species. The priority of 9/7/2018 is thus granted. 

Claim Objections
Claim 12 is objected to because of the following informalities:
The terms “PLT5”, “PLT7”, “RKD4” and “RKD2” appear in a claim for the first time.  The full names should be recited, followed by the abbreviations in a ().  
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 17, 23-24, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite “preferably” (4 times in claim 17), which render the claims indefinite according to MEPE 2173.05(c). 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claims recite the broad recitations, and the claims also recite narrower recitations after “preferably”.  It is unclear whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or b) a required feature of the claims.  
Appropriate corrections are required. 
For compact prosecution, by BRI, the recitations after “preferably” are interpreted as not required claim limitations.  

Lacking written description
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 10-26, 31, 38-39 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  
According to specification (p14, 3rd para), the terms "booster", "booster gene", "booster polypeptide", "boost polypeptide", "boost gene" and "boost factor" refer to a protein/peptide(s) or a (poly)nucleic acid fragment encoding the protein/polypeptide causing improved genome engineering
and/or improved plant regeneration of transformed or gene edited plant cells. Such protein/polypeptide may increase the capability or ability of a plant cell, preferably derived from somatic tissue, embryonic tissue, callus tissue or protoplast, to regenerate in an entire plant, preferably a fertile plant. Thereby, they may regulate somatic embryo formation (somatic embryogenesis) and/or they may increase the proliferation rate of plant cells. Exemplary booster polypeptides include, but are not limited to, KWS-RBP1 (e.g., SEQ ID NO: 2) and variants. A variant thereof is for example KWS-RBP2 (SEQ ID NO: 48) which has a sequence identity at amino acid sequence level of 93% (examiner’s note: to SEQ ID NO: 2). 
	Accordingly, in view of specification above, claims 10 and 31 recite that the peptide of Claim 1 is a “booster polypeptide”. As such, the function that is explicitly required of said polypeptide and essential to the claim is the function: causing improved genome engineering and/or improved plant regeneration of transformed or gene edited plant cells.
	Thus, claims 10, 31 and dependent claim are broadly drawn to methods comprising 
(a) introducing into the plant cell 
(i) a genus of amino acid sequences at least 75% identical to SEQ ID NO: 48 (elected species, from the limitation of claim 1), and 4Application No.: Not Yet AssignedDocket No.: 245761.000133 
(ii) a transgene of interest and/or a genome engineering component (not required by claim 31). 
The claimed functions are that the genus of sequences are booster polypeptides, thus have the functions of booster polypeptides according to specification (p14, 3rd para): causing improved genome engineering and/or improved plant regeneration of transformed or gene edited plant cells.  
The specification describes the structures of SEQ ID NO: 48 and encoding sequence SEQ ID NO: 47 by providing sequence information in Sequence listing).  
The specification also provides examples (Examples 1-12, p56-65) of co-expressing KWS-RBP2 (SEQ ID NO: 48) or KWS-RBP1 (SEQ ID NO: 2) with PLT5 or PLT7 in plants, and demonstrated improved plant cell regeneration or improved gene editing as compared to control plant comprising tDT only and only expressing fluorescence (p49, 2nd para; figures 10, 12, 16, 18-19, 23 and 25).  
According to specification (p40, 1st to 2nd paras), the full name of PLT is PLETHORA, also called AIL (AINTEGUMENT-LIKE) genes, are members of the AP2 family of transcriptional regulators. The full name of PLT5 is PLETHORA5, the full name of PLT7 is PLETHORA7.  
Thus, the specification provides examples that the expression of combination of SEQ ID NO: 48 (KWS-RBP2) and PLETHORA lead to improved plant cell regeneration or improved gene transformation or editing compared to control plant not expressing the combination. 

However, the specification does not describe the common structural feature of the genus of sequences 75% identical to SEQ ID NO: 48, including the species SEQ ID NO: 48, is sufficiently associated to the function of conferring improved plant cell regeneration or improved gene transformation or editing as “booster polypeptides”.  
The specification does not provide any example that expressing SEQ ID NO: 48 (KWS-RBP2) alone lead to improved plant cell regeneration or improved gene transformation or editing compared to control plant.  In another word, it appears that the improved plant cell regeneration or improved gene transformation or editing is from the expression of PLETHORA, not from expression of SEQ ID NO: 48.  
In addition, it is not demonstrated in prior art that SEQ ID NO: 48, or sequences at least 75% identical to SEQ ID NO: 48, is connected to the function of conferring improved plant cell regeneration or improved gene transformation or editing as “booster polypeptides”.  
The specification does not describe any conservative domain(s) that is/are sufficiently associated to the function of conferring improved plant cell regeneration or improved gene transformation or editing as “booster polypeptides”, nor provides any example that expressing a genus of sequences at least 75% identical to SEQ ID NO: 48 leading to improved plant cell regeneration or improved gene transformation or editing.   
Regarding claims 12-16 reciting expression of the combination of PLT5 (elected species) and sequences at least 75% identical to SEQ ID NO: 48, the specification does not describe the common structure feature (or any conservative domain) of the genus of sequences at least 75% identical to SEQ ID NO: 4 (claim 15, elected species), not to mention the broader genus of PLT5s, that is is/are sufficiently associated to the function of conferring improved plant cell regeneration or improved gene transformation or editing.  
Additionally regarding polynucleotide sequences (claims 10 and 16) at least 75% identical to SEQ ID NO: 47 (783 bp) or SEQ ID NO: 3 (1485 bp), in theory, a single base change can lead to a codon change and change of an amino acid.  Thus, 25% base change (195 base change) of SEQ ID NO: 47 can lead to 196 amino acid change in SEQ ID NO: 48 (260 amino acids), about 75% change of amino acids.   Thus, 25% base change (371 base change) of SEQ ID NO: 3 can lead to 371 amino acid change in SEQ ID NO: 4 (492 amino acids), about 75% change of amino acids.  The encoded amino acid sequence does not likely confer the improved plant cell regeneration or improved gene transformation or editing.   
Regarding complementarity sequences, complementarity sequences do not encode peptides.  Instead, they can be used to inhibit the coding sequence (Milne et al, An approach to gene-specific transcription inhibition using oligonucleotides complementary to the template strand of the open complex. PNAS. 97:3136-3141, 2000, whole article).  In addition, the claims do not require full length complementary.  The complementary sequences are not sufficiently associated to the claimed function.   In contrary, they might inhibit such function.   
Regarding hybridizing sequences, Zhang et al (Predicting DNA Hybridization Kinetics from Sequence. Nature Chemistry. 10:91-98, 2018) teach that hybridization are complementary sequences and allow mismatch, shorter or longer sequences (p91, left col, 1st and 2nd para; p96, left col, 3rd para; p98, left col, 1st para).  Using hybridization to predict new sequence would have a 91% accuracy at best in a stringent condition (p91, abstract; p95, left col, 2nd para). Thus, hybridizing sequences are broader in scope than complementary sequences, which are not sufficiently associated to the claimed function.
In addition, in prior art, Gordon-Kamm et al (US2014237681) teach a sequence 99.2% identical to instant SEQ ID NO: 4 as a PLT3 protein.  See “Sequence Matches” at the end of office action.  Gordon-Kamm et al suggest using PLT3 proteins to improve gene modification in plant cells ([0022]).   
However, Gordon-Kamm et al, or any prior art, does not provide any example of sequences 75% identical to the sequence of Gordon-Kamm et al or to instant SEQ ID NO: 4, for conferring improved plant cell regeneration or improved gene transformation or editing.   

Regarding the description of a representative number of species, SEQ ID NO: 48 is a polypeptide sequence of 260 amino acids. For 75% identical, 25%, or 65 amino acids, can be substituted, deleted or inserted, by 19 different amino acids. Thus, the claimed genus has at least (65+64+63+….+3+2+1) x 19 species for substitution only.  In addition, the genus of peptides can be from 195 to 325 amino acids long. 
SEQ ID NO: 4 is a polypeptide sequence of 492 amino acids. For 75% identical, 25%, or 123 amino acids, can be substituted, deleted or inserted, by 19 different amino acids. Thus, the claimed genus has at least (123+122+121+….+3+2+1) x 19 species for substitution only. In addition, the genus of peptides can be from 369 to 615 amino acids long.  The above is the scope of claim 15. Claim 12 is even broader in scope.   
Thus, applicant claims an extremely large number of species that are also heterologous in structure.  
As analyzed above, encoding polynucleotide sequences at least 75% identical to SEQ ID NO: 47 or 3, complementary sequences and hybridizing sequences are even broader and more heterologous in structure.  
However, the specification only provides a sole example of the combination of SEQ ID NO: 48 and SEQ ID NO: 4, which is sufficiently associated to the function of conferring improved plant cell regeneration or improved gene transformation or editing.    
As analyzed above, SEQ ID NO: 48 alone is not described for conferring improved plant cell regeneration or improved gene transformation or editing, and does not describe the common structure feature of the claimed genus, and is not sufficient to be a representative number of the claimed genus.  
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus.   
Dependent claims do not cure the deficiency thus are included. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 10-11, 17-26, 31, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Svitashev et al (Genome editing in maize directed by CRISPR–Cas9 ribonucleoprotein complexes, NATURE COMMUNICATIONS, 1-7, 2016), in view of Zhang et al (A Two-Step Model for de Novo Activation of WUSCHEL during Plant Shoot Regeneration. The Plant Cell, Vol. 29: 1073–1087, 2017), and Nardmann et al (ACCESSION CAT02906, published 2009). 
Claim 10 is broadly drawn to methods comprising 
introducing into the plant cell 
(i) a genus of amino acid sequences at least 75% to SEQ ID NO: 48 (elected species, from the limitation of claim 1), and 4Application No.: Not Yet AssignedDocket No.: 245761.000133 
(ii) a transgene of interest and/or a genome engineering component. 
The claimed functions are that the genus of sequences are booster polypeptides, thus have the functions of booster polypeptides of conferring improved genome engineering or improved plant regeneration of transformed or gene edited plant cells.   
Claim 31 is drawn to a method for improving the efficiency of plant regeneration or increasing the regeneration ability of a plant cell comprising introducing into the plant cell the booster polypeptide of a genus of amino acid sequences at least 75% to SEQ ID NO: 48 (elected species, from the limitation of claim 1). 4Application No.: Not Yet AssignedDocket No.: 245761.000133 
Dependent claims
Claim 11: the booster polypeptide is transiently present, transiently active and/or transiently expressed in the plant cell.   
Claims 17 and 19: the genome engineering component comprises a) an enzyme inducing one or more double-stranded break (DSB) or a nucleic acid encoding same (elected species).  
Claim 18: the genome engineering component comprising CRISPR/Cas endonuclease (elected species).  
Claim 20 limits claim 19, wherein the induction of one or more double-stranded breaks or one or more single strand breaks is followed by non-homologous end joining (NHEJ) and/or by homology directed repair of the break(s) though a homologous recombination mechanism (HDR).  
Claim 21: the transgene in step (a) (ii) is selected from the group consisting of a gene encoding resistance or tolerance to abiotic stress, including herbicide resistance and so on.    
Claim 22: step (c) the modification of said genome is a replacement of at least one nucleotide; a deletion of at least one nucleotide; or an insertion of at least one nucleotide. 
Claim 23: the method is effective to promote cell proliferation or cell regeneration preferably after genetic modification.  
Claim 24: the method is effective to induce embryogenesis from a single cell preferably after genetic modification.  
Claim 25: the method is effective to increase the stable transformation efficiency of the transgene into the plant cell.  
Claim 26: the method is effective to increase the efficiency of the genome engineering component to edit the genome of the plant cell.  
Claim 38 is drawn to a method for producing a genetically modified plant, comprising the steps: (a) genetically modifying a plant cell according to the method of claim 10, and 
(b) regenerating a plant from the modified plant cell of step (a).  
Claim 39 limits claim 38, wherein the produced plant does not contain any of the genome engineering components, boost genes, and booster polypeptides introduced in step (a). 

Svitashev et al teach making a construct comprising (i) gene encoding WUS and (ii) genome engineering component (Cas gene and DNA targeting/editing ALS2 gene), and introducing the construct into plant by bombardment, and regenerated the plant cell (p5, right col, “Methods” in 2nd to last paras). 
In view of Zhang et al, WUS (WUSCHEL) is essential for plant cell regeneration (p1073, abstract).  
Thus, Svitashev et al in view of Zhang et al teach the structures, method steps, and the functional limitations and the advantage (enhancing regeneration) of claims 10 and 31, except 
do not teach that the WUS is an amino acid sequence at least 75% to SEQ ID NO: 48 (a broad genus of polypeptides).  
Nardmann et al teach (disclose and characterize) a WUS sequence being 81% identical to SEQ ID NO: 48. See “Sequence Matches” at end of office action.  
Thus, both polypeptides of Svitashev et al and of Nardmann et al teach had been identified as WUSCHEL polypeptides and therefore they would be expected to have the same function.  

Regarding dependent claims, Zhang et al teach transient expressing WUS and gene of interest into plant cells (p1074, right col, last para), the limitation of claim 11. 
Svitashev et al teach introducing gene encoding enzyme inducing one or more double-stranded break (DSB) (Cas, p1, abstract, p5, right col, “Methods” in 2nd to last paras), the limitation of claims 17-19. 
Svitashev et al teach that the induction of one or more double-stranded breaks or one or more single strand breaks is followed by non-homologous end joining (NHEJ) (p6, left col, 3rd para), the limitation of claim 20.  
Svitashev et al teach the gene of targeting leads to herbicide resistance (p3, left and right cols), the limitation of claim 21.  
Svitashev et al teach the gene of targeting leads to a gene insertion, substitution or deletion (p3, fig 1), the limitation of claim 22.  
Zhang et al teach transient expressing WUS and gene of interest into a single plant cell and resulted in enhance plant cell regeneration and embryogenesis from a single cell (p1074, left col, 4th para, right col, 3rd to last paras), the limitation of claims 23-24.  
Svitashev et al teach the method leads to increased efficiency of gene integration (stable transformation) and editing (p2, whole page), the limitations of claims 25-26.
Svitashev et al teach regenerating a plant from the modified plant cell (p3, whole page), the limitation of claim 38.  
Svitashev et al teach that the method is DNA-free: only Cas and gRNA are delivered (p2, left col, last para, right col, 1st to 2nd paras), the limitation of claim 39. 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Svitashev et al in view of Zhang et al teach the structures, method steps, and the functional limitations and the advantage (enhancing regeneration) of claims 10 and 31, except do not sequence at least 75% to SEQ ID NO: 48. Such sequence is taught by Nardmann et al.  
One ordinary skill in the art would have realized that WUS leads to improved plant regeneration as taught and demonstrated by Zhang et al, and been motivated to introduce a WUS gene and gene of interest or gene of targeting into plant cells as taught and demonstrated by both Svitashev et al and Zhang et al, to achieve the same expected results of promoting regeneration as achieved by Svitashev et al and Zhang et al. 
One ordinary skill in the art would have realized the sequence as taught Nardmann et al is a WUS sequence, and been motivated to use such sequence in the method of Svitashev et al or Zhang et al, to achieve the same expected result.  
The expectation of success would have been high, because Svitashev et al or Zhang et al demonstrated such success. 
Therefore, the invention would have been obvious to one ordinary skill in the art. 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Svitashev et al in view of Zhang et al and Nardmann et al, as applied to claim 10 above, and further in view of Kareem et al (PLETHORA Genes Control Regeneration by a Two-step Mechanism. Curr Biol. 20; 25(8): 1017–1030, 2015), and Gordon-Kamm et al (US 20140237681, published 8/21/2014, filed 3/17/2014).    
Claim 10 has been analyzed above. 
Claim 12 limits claim 10, wherein in step (i) additionally one or more polypeptides selected from the group consisting of a PLT5 polypeptide (elected species), or one or more site-directed transcriptional activators suitable to increase transiently the expression of an endogenous PLT5 polypeptide, or a nucleic acid encoding such site-directed transcriptional activator are introduced into the plant cell.  
Dependent claims of claim 12:
Claim 13: the PLT5 polypeptide is transiently present, transiently active and/or transiently expressed in the plant cell.  
Claim 14: both the booster polypeptide and the PLT5 polypeptide are introduced into the plant cell, and optionally transiently co-expressed.   
Claim 15: the PLT5 polypeptide comprises amino acid sequence at least 75% to SEQ ID NO: 4 (elected species). 

Svitashev et al in view of Zhang et al and Nardmann et al do not teach introducing PLT5 in combination with the WUS gene/peptide into plant for improving plant regeneration.  
Kareem et al teach and demonstrated that PLETHORA (PLT3, PLT5 and PLT7) are needed for plant cell regeneration (p1, Results).  
Gordon-Kamm et al teach (disclose and characterize) a PLETHORA PLT3 sequence 99.2% identical to instant SEQ ID NO: 4. See “Sequence Matches” et the end of office action.  
Gordon-Kamm et al further teach introducing WUS gene or PLT gene including PLT3 gene into plant cell for improving regeneration of genetically modified plant cells ([0022], [0023], [0232], claims 14-15). 
Regarding dependent claims, Gordon-Kamm et al that the method of transient transformation of plant cells ([0093]-[0094]), the limitation of claim 13.  
As analyzed above, Zhang et al teach transient expressing WUS and gene of interest into a single plant cell and resulted in enhance plant cell regeneration and embryogenesis from a single cell (p1074, left col, 4th para, right col, 3rd to last paras). 
Thus, Zhang et al and Gordon-Kamm et al collectively teach the limitation of claim 14. 
The sequence of Gordon-Kamm et al reads on PLT5 polypeptide comprises amino acid sequence at least 75% to SEQ ID NO: 4, thus, teaching claim 15. 
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
One ordinary skill in the art would have realized that PLT3 and PLT5 as taught and demonstrated by Kareem et al, like WUS, lead to improved plant regeneration, and that a sequence 99.2% identical to SEQ ID NO: 4 is a PLETHORA PLT3 sequence as taught by Gordon-Kamm et al, and been motivated to introduce such PLT sequences along or in combination with WUS, into plant cells, by using the method as taught by Svitashev et al, Zhang et al or Gordon-Kamm et al, to achieve the same or additive effect in improving plant regeneration.  It is prima facie obvious to combine equivalents known for the same purpose. MPEP 2144.06.
The expectation of success would have been high, because both WUS and PLT are demonstrated for such function of improving regeneration.  
Therefore, the invention would have been obvious to one ordinary skill in the art. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Svitashev et al in view of Zhang et al, Nardmann et al, Kareem et al and Gordon-Kamm et al, as applied to claim 12 above, further in view of La Rosa et al (US2008229439, published 9/18/2008, filed 10/31/2007).   
Claim 12 has been analyzed above. 
Claim 16 limits claim 12, wherein the nucleic acid encoding the PLT5 polypeptide comprising a nucleotide sequence at least 75% identical to SEQ ID NO: 3 (elected species).   
As analyzed above, Gordon-Kamm et al teach a sequence 99.2% identical to SEQ ID NO: 4, but are silent on the encoding DAN sequence, or nucleotide sequence at least 75% identical to SEQ ID NO: 3. 
Gordon-Kamm et al teach using BLAST tools including BLAST TN and TX ([0150]). One ordinary skill in the art would be able to predict an encoding DNA sequence from a known peptide sequence as SEQ ID NO: 4. 
Nevertheless, La Rosa et al teach a polynucleotide sequence 99.5% identical to instant SEQ ID NO: 3. See “Sequence Matches” et the end of office action. The sequence reads on the limitation of claim 16.  
One ordinary skill in the art would have been motivated to use the same tools as taught by Gordon-Kamm et al, to obtain the encoding sequence of sequence at least 75% identical to SEQ ID NO: 4, or the same sequence as taught by La Rosa et al which reads on sequences at least 75% identical to SEQ ID NO: 3, and to use such sequences to make construct to be introduced into plant cells. 
Therefore, the claim would have been obvious to one ordinary skill in the art. 

Sequence Matches 
Against instant SEQ ID NO: 48
LOCUS       CAT02906                 261 aa            linear   PLN 01-MAY-2009
DEFINITION  putative wuschel homeobox protein WUS [Ginkgo biloba].
ACCESSION   CAT02906
VERSION     CAT02906.1
DBSOURCE    embl accession FM882128.1
KEYWORDS    .
SOURCE      Ginkgo biloba (maidenhair tree)
  ORGANISM  Ginkgo biloba
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Ginkgoidae; Ginkgoales; Ginkgoaceae; Ginkgo.
REFERENCE   1
  AUTHORS   Nardmann,J., Reisewitz,P. and Werr,W.
  TITLE     Discrete shoot and root stem cell maintaining WUS/WOX5 functions
            are an evolutionary innovation of angiosperms
  JOURNAL   Unpublished
REFERENCE   2  (residues 1 to 261)
  AUTHORS   Nardmann,J.
  TITLE     Direct Submission
  JOURNAL   Submitted (02-DEC-2008) Nardmann J., Institut fuer
            Entwicklungsbiologie, Universitaet zu Koeln, Gyrhofstrasse 17,
            Koeln, 50931, GERMANY
FEATURES             Location/Qualifiers
     source          1..261
                     /organism="Ginkgo biloba"
                     /db_xref="taxon:3311"
                     /tissue_type="vegetative root apices"

Range 1: 8 to 252GenPeptGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
377 bits(969)
1e-129
Compositional matrix adjust.
200/248(81%)
214/248(86%)
5/248(2%)

Query  9    AGSGYVYRQSGSTRWNPTAEQLSLLKELYYRNGIRTPSADQIRQISARLSRYGKIEGKNV  68
             GSGYVYRQSG TRWNPT EQLS+L ELYYRNGIR+PSADQI++IS +LSRYGKIEGKNV
Sbjct  8    VGSGYVYRQSG-TRWNPTPEQLSILSELYYRNGIRSPSADQIQRISWKLSRYGKIEGKNV  66

Query  69   FYWFQNHKARERQKKRLSTVGCDPALIEMGNVASLEFGTesalesl--ssgpsselREAP  126
            FYWFQNHKARERQKKRLS VGCDPALIEMG++A LEFG+ESALES     G  SELREA 
Sbjct  67   FYWFQNHKARERQKKRLSMVGCDPALIEMGHIAPLEFGSESALESRCCYPGEFSELREAF  126

Query  127  TRKFYEKKTVGENSTIINPVEQNCTLSCGTSQEFQYAVDSRRVMKAMEEKQATDDEPDGN  186
             RKFYEK TV EN+TI NPVEQNCTLSCGTSQEFQ+ VDSRR    ME  +ATDDEPDGN
Sbjct  127  IRKFYEK-TVRENNTIANPVEQNCTLSCGTSQEFQFNVDSRRKTVCMENYEATDDEPDGN  185

Query  187  KWTESNRHVKTLPLFPLHNNEDQTLIKSDKEIYCLGSCEKKMDLSPLGHSGSQRASALDL  246
            KWTESNRHVK L LFPLHNNEDQTLIKSDKEIYCLGSCEKKMDLSPLGH G  R  ALDL
Sbjct  186  KWTESNRHVKILQLFPLHNNEDQTLIKSDKEIYCLGSCEKKMDLSPLGH-GHIRKHALDL  244

Query  247  CLSLGNES  254
            CL++ NE+
Sbjct  245  CLNIYNEN  252


Against instant SEQ ID NO: 47

RESULT 1
FM882128
LOCUS       FM882128                 786 bp    mRNA    linear   PLN 01-MAY-2009
DEFINITION  Ginkgo biloba mRNA for putative wuschel homeobox protein WUS (wus
            gene).
ACCESSION   FM882128
VERSION     FM882128.1
KEYWORDS    .
SOURCE      Ginkgo biloba (maidenhair tree)
  ORGANISM  Ginkgo biloba
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Ginkgoidae; Ginkgoales; Ginkgoaceae; Ginkgo.
REFERENCE   1
  AUTHORS   Nardmann,J., Reisewitz,P. and Werr,W.
  TITLE     Discrete shoot and root stem cell maintaining WUS/WOX5 functions
            are an evolutionary innovation of angiosperms
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 786)
  AUTHORS   Nardmann,J.
  TITLE     Direct Submission
  JOURNAL   Submitted (02-DEC-2008) Nardmann J., Institut fuer
            Entwicklungsbiologie, Universitaet zu Koeln, Gyrhofstrasse 17,
            Koeln, 50931, GERMANY
FEATURES             Location/Qualifiers
     source          1..786
                     /organism="Ginkgo biloba"
                     /mol_type="mRNA"
                     /db_xref="taxon:3311"
                     /tissue_type="vegetative root apices"
     gene            1..786
                     /gene="wus"
     CDS             1..786
                     /gene="wus"
                     /codon_start=1
                     /product="putative wuschel homeobox protein WUS"
                     /protein_id="CAT02906.1"
                     /db_xref="GOA:C3W871"
                     /db_xref="InterPro:IPR001356"
                     /db_xref="InterPro:IPR009057"
                     /db_xref="InterPro:IPR012287"
                     /db_xref="UniProtKB/TrEMBL:C3W871"
                    

  Query Match             37.2%;  Score 291.4;  DB 443;  Length 786;
  Best Local Similarity   67.3%;  
  Matches  460;  Conservative    0;  Mismatches  211;  Indels   12;  Gaps    3;

Qy         28 GGGTCTGGTTATGTCTATCGGCAGAGCGGAAGCACCCGGTGGAATCCAACAGCAGAACAG 87
              ||   ||||||||| ||||| |||||||   | ||||| ||||| |||||| | || || 
Db         25 GGAAGTGGTTATGTATATCGCCAGAGCG---GTACCCGATGGAACCCAACACCGGAGCAA 81

Qy         88 TTGTCGCTGCTCAAGGAACTTTATTACCGGAATGGAATTCGGACACCGTCGGCAGATCAA 147
               |     | || |  ||| | |||||| | |||||||||||  | |||   ||||| |||
Db         82 CTCAGTATACTGAGCGAATTGTATTACAGAAATGGAATTCGTTCCCCGAGTGCAGACCAA 141

Qy        148 ATTAGGCAAATTTCGGCCCGGCTGTCCAGATACGGCAAAATAGAAGGGAAAAACGTCTTT 207
              |||  ||  |||||      ||||  | | || || || ||||| || || || || || 
Db        142 ATTCAGCGCATTTCTTGGAAGCTGAGCCGTTATGGGAAGATAGAGGGAAAGAATGTGTTC 201

Qy        208 TACTGGTTTCAAAATCATAAAGCACGGGAACGGCAGAAGAAAAGACTTTCCACGGTCGGC 267
              |||||||| ||||||||||| ||  | ||  ||||||||||| |  |   || ||| || 
Db        202 TACTGGTTCCAAAATCATAAGGCCAGAGAGAGGCAGAAGAAACGTTTGAGCATGGTTGGG 261

Qy        268 TGCGACCCTGCTCTCATAGAAATGGGTAACGTCGCGAGCTTGGAATTTGGGACCGAAAGC 327
              || || || ||  | || ||||||||  || | ||    || || |||||||  |||   
Db        262 TGTGATCCGGCATTGATTGAAATGGGGCACATTGCTCCTTTAGAGTTTGGGAGTGAATCG 321

Qy        328 GCTCTTGAATCTCTCAGCT------CAGGCCCGTCCAGCGAGTTGCGCGAGGCTCCTACC 381
              || || |||       |||      ||||    | |   ||| || | |||||   ||  
Db        322 GCACTGGAAAGCAGATGCTGCTATCCAGGGGAATTCTCAGAGCTGAGGGAGGCATTTATA 381

Qy        382 CGCAAGTTTTATGAGAAGAAAACCGTTGGTGAGAACAGCACCATAATCAATCCTGTTGAG 441
               | || ||||| |   ||||||| ||  | |||||||  || ||   |||||| || || 
Db        382 AGGAAATTTTACG---AGAAAACTGTCCGGGAGAACAATACTATTGCCAATCCAGTGGAA 438

Qy        442 CAGAACTGCACACTTTCTTGCGGTACTTCGCAGGAATTTCAGTATGCTGTTGATAGCCGC 501
              || |||||||| ||   ||| || ||    || |||||||| | |  |||||| ||| | 
Db        439 CAAAACTGCACTCTAAGTTGTGGAACGAGTCAAGAATTTCAATTTAATGTTGACAGCAGG 498

Qy        502 CGGGTGATGAAGGCAATGGAAGAGAAGCAAGCAACGGATGATGAACCGGACGGAAACAAA 561
               ||  || |      |||||| |  |  |||| ||||||||||| || || ||||| |||
Db        499 AGGAAGACGGTTTGCATGGAAAACTACGAAGCCACGGATGATGAGCCTGATGGAAATAAA 558

Qy        562 TGGACGGAGTCGAACAGGCATGTGAAGACCCTCCCTCTTTTCCCCTTGCATAATAATGAA 621
              ||||| |||   ||  | ||||| || |  || |  ||||| || ||||| |||||||||
Db        559 TGGACAGAGAGCAATCGCCATGTTAAAATACTGCAACTTTTTCCTTTGCACAATAATGAA 618

Qy        622 GATCAGACCTTGATCAAGTCGGACAAGGAAATTTATTGCCTTGGGAGCTGTGAAAAAAAA 681
              ||||||||  |||| || || || ||||||||||||||  | ||   |||||||||||| 
Db        619 GATCAGACTCTGATTAAATCTGATAAGGAAATTTATTGTTTGGGATCCTGTGAAAAAAAG 678

Qy        682 ATGGATCTGTCCCCATTGGGACA 704
              ||||||||    ||||| || ||
Db        679 ATGGATCTTAGTCCATTAGGTCA 701

Against instant SEQ ID NO: 4

BBM35568
ID   BBM35568 standard; protein; 492 AA.
XX
AC   BBM35568;
XX
DT   09-OCT-2014  (first entry)
XX
DE   Zea mays PLT3 protein, SEQ ID 71.
XX
KW   PLT3 protein; gene silencing; gene targeting; genetic engineering; plant.
XX
OS   Zea mays.
XX
FH   Key             Location/Qualifiers
FT   Region          7..22
FT                   /note= "AP2 domain consensus motif 6"
FT   Region          36..57
FT                   /note= "AP2 domain consensus motif 4"
FT   Region          126..157
FT                   /note= "AP2 domain consensus motif 3"
FT   Region          161..196
FT                   /note= "AP2 domain consensus motif 3"
FT   Region          197..227
FT                   /note= "AP2 domain consensus motif 1"
FT   Region          228..267
FT                   /note= "AP2 domain consensus motif 2"
FT   Region          268..290
FT                   /note= "AP2 domain consensus motif 2"
XX
CC PN   US2014237681-A1.
XX
CC PD   21-AUG-2014.
XX
CC PF   17-MAR-2014; 2014US-00215110.
XX
PR   30-DEC-2009; 2009US-0291207P.
PR   30-DEC-2010; 2010US-00982013.
XX
CC PA   (DUPO ) PIONEER HI-BRED INT INC.
XX
CC PI   Gordon-Kamm W,  Lowe K,  Peterson DJ,  Scelonge C,  St Clair GM;
CC PI   Wang B;
XX
DR   WPI; 2014-P69668/59.
XX
CC PT   Modifying target site of plant cell, involves introducing at least one 
CC PT   heterologous polynucleotide encoding cell proliferation factor and double
CC PT   -strand break-inducing enzyme into plant cell, respectively, and 
CC PT   expressing polynucleotide.
XX
CC PS   Example 8; SEQ ID NO 71; 194pp; English.
XX
CC   The present invention relates to a novel method for modifying a target 
CC   site of a plant cell. The method comprises: (a) introducing into the 
CC   plant cell at least one heterologous polynucleotide encoding a cell 
CC   proliferation factor or a double-strand break-inducing enzyme and 
CC   expressing the heterologous polynucleotide, where the target site (a 
CC   polynucleotide) of the plant cell comprises a recognition sequence. Also 
CC   described are: (1) a method for targeting the insertion of a 
CC   polynucleotide of interest to the target site in the plant cell; (2) a 
CC   method for integrating multiple transfer cassettes at the target site in 
CC   the plant cell; (3) a plant cell comprising the target site, at least one
CC   heterologous polynucleotide encoding the cell proliferation factor 
CC   operably linked to a promoter active in the plant, the double-strand 
CC   break-inducing enzyme, and a transfer cassette comprising the 
CC   polynucleotide of interest; and (4) methods for assessing promoter 
CC   activity, directly selecting transformed organisms, minimizing or 
CC   eliminating an expression resulting from a random integration into the 
CC   genome of an organism such as the plant, removing polynucleotides of 
CC   interest, combining multiple transfer cassettes, inverting or excising a 
CC   polynucleotide, silencing genes, and characterizing transcriptional 
CC   regulatory regions. The method is useful for modifying the target site of
CC   the plant cell by targeting the insertion of the polynucleotide of 
CC   interest to the target site in the plant cell, and integrating multiple 
CC   transfer cassettes at the target site in the plant cell. The present 
CC   sequence represents a Zea mays PLT3 protein, used in the method for 
CC   modifying the target site of the plant cell.
XX
SQ   Sequence 492 AA;

  Query Match             99.2%;  Score 2544;  DB 21;  Length 492;
  Best Local Similarity   99.4%;  
  Matches  489;  Conservative    0;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 MDTSHHYHPWLNFSLAHHCDLEEEERGAAAELAAIA GAAPPPKLEDFLGGGVATGGPEAV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDTSHHYHPWLNFSLAHHCDLEEEERGAAAELAAIA GAAPPPKLEDFLGGGVATGGPEAV 60

Qy         61 APAEMYDSDLKFIAAAGFLGGSAAAAATSPLSSLDQAGSKLALPAAAAAPAPEQRKAVDS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 APAEMYDSDLKFIAAAGFLGGSAAAAATSPLSSLDQAGSKLALPAAAAAPAPEQRKAVDS 120

Qy        121 FGQRTSIYRGVTRHRWTGRYEAHLWDNSCRREGQSRKGRQESEGGYDKEEKAARAYDLAA 180
              ||||||||||||||||||||||||||||||||||||||||   |||||||||||||||||
Db        121 FGQRTSIYRGVTRHRWTGRYEAHLWDNSCRREGQSRKGRQVYLGGYDKEEKAARAYDLAA 180

Qy        181 LKYWGSSTTTNFPVAEYEKEVEEMKNMTRQEFVASLRRKSSGFSRGASIYRGVTRHHQHG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LKYWGSSTTTNFPVAEYEKEVEEMKNMTRQEFVASLRRKSSGFSRGASIYRGVTRHHQHG 240

Qy        241 RWQARIGRVAGNKDLYLGTFSTEEEAAEAYDIAAIKFRGLNAVTNFEISRYNVETIMSSN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 RWQARIGRVAGNKDLYLGTFSTEEEAAEAYDIAAIKFRGLNAVTNFEISRYNVETIMSSN 300

Qy        301 LPVASMSSSAAAAAGGRSSKALESPPSGSLDGGGGMPVVEASTAPPLFIPVKYDQQQQEY 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LPVASMSSSAAAAAGGRSSKALESPPSGSLDGGGGMPVVEASTAPPLFIPVKYDQQQQEY 360

Qy        361 LSMLALQQHHQQQQAGNLLQGPLVGFGGLYSSGVNLDFANSHGTAAPSSMAHHCYANGTA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LSMLALQQHHQQQQAGNLLQGPLVGFGGLYSSGVNLDFANSHGTAAPSSMAHHCYANGTA 420

Qy        421 SASHEHQHQMQQGGENETQPQPQQSSSSCSSLPFATPVAFNGSYESSITAAGPFGYSYPN 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SASHEHQHQMQQGGENETQPQPQQSSSSCSSLPFATPVAFNGSYESSITAAGPFGYSYPN 480

Qy        481 VAAFQTPIYGME 492
              ||||||||||||
Db        481 VAAFQTPIYGME 492


Against instant SEQ ID NO: 3

AUN71845
ID   AUN71845 standard; DNA; 2323 BP.
XX
AC   AUN71845;
XX
DT   05-MAR-2009  (first entry)
XX
DE   Zea mays transcription related nucleotide sequence SEQ ID:497.
XX
KW   transcription; expression; transgenic plant; seed; plant; ds.
XX
OS   Zea mays.
XX
CC PN   US2008229439-A1.
XX
CC PD   18-SEP-2008.
XX
CC PF   31-OCT-2007; 2007US-00980417.
XX
CC PA   (LROS/) LA ROSA T J.
CC PA   (LUTF/) LUTFIYYA L.
CC PA   (ZHOU/) ZHOU Y.
CC PA   (KOVA/) KOVALIC D K.
CC PA   (BOUK/) BOUKHAROV A A.
CC PA   (LIPP/) LI P.
CC PA   (WUWW/) WU W.
CC PA   (CONN/) CONNER T W.
CC PA   (LIUJ/) LIU J.
XX
CC PI   La Rosa TJ,  Lutfiyya L,  Zhou Y,  Kovalic DK,  Boukharov AA,  Li P;
CC PI   Wu W,  Conner TW,  Liu J;
XX
DR   WPI; 2008-M61683/12.
XX
CC PT   New purified nucleic acid molecule, useful for reducing and increasing 
CC PT   expression of a protein in a plant cell, for growing a transgenic plant, 
CC PT   and for producing a genetically transformed plant.
XX
CC PS   Claim 5; SEQ ID NO 497; 22pp; English.
XX
CC   The invention relates to a purified nucleic acid molecule comprising a 
CC   nucleic acid sequence where the nucleic acid sequence: (i) hybridizes 
CC   under stringent conditions to a nucleic acid sequence selected from SEQ 
CC   ID NO: 1-5429, 10859-15800, 20743-23549, and 26357-29936 (see AUN71349-
CC   AUN76777, AUN82207-AUN87148, AUN92091-AUN94897 and AUN97705-AUO01285), a 
CC   complement or their fragment; or (ii) exhibits a 90% or greater identity 
CC   to the nucleic acid sequence selected from SEQ ID NO: 1-5429, 10859-
CC   15800, 20743-23549, and 26357-29936, a complement or their fragment; or 
CC   comprising a nucleic acid sequence that shares between 100% and 90% 
CC   sequence identity with the nucleic acid sequence selected from SEQ ID NO:
CC   1-5429, 10859-15800, 20743-23549, and 26357-29936, a complement or their 
CC   fragment. Also described: (1) a substantially purified polypeptide, where
CC   the polypeptide is encoded by a nucleic acid molecule comprising a 
CC   nucleic acid sequence, where the nucleic acid sequence: (a) hybridizes 
CC   under stringent conditions to a nucleic acid sequence selected from SEQ 
CC   ID NO: 1-5429, 10859-15800, 20743-23549, and SEQ ID NO: 26357-29936, a 
CC   complement or their fragment; or (b) exhibits a 90% or greater identity 
CC   to a nucleic acid sequence selected from SEQ ID NO: 1-5429, 10859-15800, 
CC   20743-23549, and 26357-29936, a complement or their fragment; or 
CC   comprising an amino acid sequence that shares between 100% and 90% 
CC   sequence identity with the amino acid sequence selected from SEQ ID NO: 
CC   5430-10858, 15801-20742, 23550-26356, and 29937-33516 (see AUN76778-
CC   AUN82206, AUN87149-AUN92090, AUN94898-AUN97704 and AUO01286-AUO04865), or
CC   their fragment; (2) a transformed plant having the nucleic acid molecule 
CC   which comprises: (a) an exogenous promoter region which functions in a 
CC   plant cell to cause the production of an mRNA molecule; which is linked 
CC   to; (b) a structural nucleic acid molecule, where the structural nucleic 
CC   acid molecule comprises a nucleic acid sequence; (c) a 3' non-translated 
CC   sequence that functions in the plant cell to cause the termination of 
CC   transcription and the addition of polyadenylated ribonucleotides to the 
CC   3' end of the mRNA molecule; (3) a transformed seed comprising a 
CC   transformed plant cell comprising the nucleic acid molecule; (4) a method
CC   of producing a genetically transformed plant; (5) a method for reducing 
CC   expression of a protein in the plant cell; (6) a method for increasing 
CC   expression of the protein in the plant cell; (7) a method of producing a 
CC   plant containing reduced levels of a protein; and (8) a method of growing
CC   a transgenic plant. The purified nucleic acid molecule, polypeptide, and 
CC   methods are useful for transforming plants and seeds; for reducing 
CC   expression of a protein in the plant cell; for increasing expression of 
CC   the protein in the plant cell; for producing the plant containing reduced
CC   levels of a protein; for increasing expression of the protein in the 
CC   plant cell; for producing the plant containing reduced levels of the 
CC   protein; for growing the transgenic plant; for growing a transgenic plant
CC   ; and for producing a genetically transformed plant. The present sequence
CC   represents a specifically claimed Zea mays transcription related 
CC   nucleotide sequence of the invention.
XX
SQ   Sequence 2323 BP; 481 A; 689 C; 673 G; 479 T; 0 U; 1 Other;

  Query Match             99.5%;  Score 1477;  DB 32;  Length 2323;
  Best Local Similarity   99.7%;  
  Matches 1480;  Conservative    0;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          1 ATGGACACCTCGCACCACTATCATCCATGGCTCAACTTCTCCCTCGCCCACCACTGTGAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        169 ATGGACACCTCGCACCACTATCATCCATGGCTCAACTTCTCCCTCGCCCACCACTGTGAC 228

Qy         61 CTCGAGGAGGAGGAGAGGGGCGCGGCCGCCGAGCTGGCCGCGATAGCCGGCGCCGCGCCG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        229 CTCGAGGAGGAGGAGAGGGGCGCGGCCGCCGAGCTGGCCGCGATAGCCGGCGCCGCGCCG 288

Qy        121 CCGCCGAAGCTGGAGGACTTCCTCGGCGGAGGCGTCGCCACCGGTGGTCCGGAGGCGGTG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        289 CCGCCGAAGCTGGAGGACTTCCTCGGCGGAGGCGTCGCCACCGGTGGTCCGGAGGCGGTG 348

Qy        181 GCGCCCGCGGAGATGTACGACTCGGACCTCAAGTTCATAGCCGCCGCCGGGTTCCTTGGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        349 GCGCCCGCGGAGATGTACGACTCGGACCTCAAGTTCATAGCCGCCGCCGGGTTCCTTGGC 408

Qy        241 GGCTCGGCGGCGGCGGCGGCGACGTCGCCGCTGTCCTCCCTCGACCAGGCCGGTTCCAAG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        409 GGCTCGGCGGCGGCGGCGGCGACGTCGCCGCTGTCCTCCCTCGACCAGGCCGGTTCCAAG 468

Qy        301 CTGGCCTTGCCTGCGGCGGCGGCTGCTCCGGCGCCGGAGCAGAGGAAGGCCGTCGACTCC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        469 CTGGCCTTGCCTGCGGCGGCGGCTGCTCCGGCGCCGGAGCAGAGGAAGGCCGTCGACTCC 528

Qy        361 TTTGGGCAGCGCACGTCCATCTACCGCGGCGTCACACGGCACCGGTGGACTGGCAGGTAC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        529 TTTGGGCAGCGCACGTCCATCTACCGCGGCGTCACACGGCACCGGTGGACTGGCAGGTAC 588

Qy        421 GAGGCACATCTGTGGGACAACAGCTGCCGACGCGAAGGGCAGAGCCGCAAGGGCCGCCAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        589 GAGGCACATCTGTGGGACAACAGCTGCCGACGCGAAGGGCAGAGCCGCAAGGGCCGCCAA 648

Qy        481 GTATATTTGGGTGGCTATGATAAGGAGGAGAAGGCTGCCAGGGCGTATGATCTTGCAGCT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        649 GTATATTTGGGTGGCTATGATAAGGAGGAGAAGGCTGCCAGGGCGTATGATCTTGCAGCT 708

Qy        541 TTGAAGTACTGGGGTTCTAGCACCACCACCAACTTTCCGGTTGCTGAGTATGAGAAGGAG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        709 TTGAAGTACTGGGGTTCTAGCACCACCACCAACTTTCCGGTTGCTGAGTATGAGAAGGAG 768

Qy        601 GTCGAGGAGATGAAGAACATGACGCGACAAGAGTTTGTTGCTTCCCTTCGAAGGAAGAGC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        769 GTCGAGGAGATGAAGAACATGACGCGACAAGAGTTTGTTGCTTCCCTTCGAAGGAAGAGC 828

Qy        661 AGTGGATTCTCTCGGGGTGCTTCCATCTACAGAGGTGTAACCAGACATCACCAGCATGGA 720
              |||||||||||||||||||||||||||||| |||||||||||||||||||||||||||||
Db        829 AGTGGATTCTCTCGGGGTGCTTCCATCTACCGAGGTGTAACCAGACATCACCAGCATGGA 888

Qy        721 CGGTGGCAGGCGAGGATCGGAAGGGTGGCCGGTAACAAGGACCTCTACCTTGGGACGTTC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        889 CGGTGGCAGGCGAGGATCGGAAGGGTGGCCGGTAACAAGGACCTCTACCTTGGGACGTTC 948

Qy        781 AGCACCGAGGAGGAAGCTGCAGAGGCCTACGACATAGCGGCCATCAAGTTCAGAGGCCTG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        949 AGCACCGAGGAGGAAGCTGCAGAGGCCTACGACATAGCGGCCATCAAGTTCAGAGGCCTG 1008

Qy        841 AACGCCGTCACAAACTTCGAGATCAGCCGGTACAACGTGGAGACCATAATGAGCAGCAAC 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1009 AACGCCGTCACAAACTTCGAGATCAGCCGGTACAACGTGGAGACCATAATGAGCAGCAAC 1068

Qy        901 CTTCCAGTCGCGAGCATGTCGTCGTCGTCGGCGGCGGCGGCGGGTGGCCGGAGCAGCAAG 960
              ||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||||
Db       1069 CTTCCAGTCGCGAGCATGTCGTCGTCGGCGGCGGCGGCGGCGGGTGGCCGGAGCAGCAAG 1128

Qy        961 GCGCTGGAGTCCCCTCCGTCCGGCTCGCTTGACGGCGGCGGCGGCATGCCAGTCGTCGAA 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1129 GCGCTGGAGTCCCCTCCGTCCGGCTCGCTTGACGGCGGCGGCGGCATGCCAGTCGTCGAA 1188

Qy       1021 GGCAGCACGGCACCGCCGCTGTTCATTCCGGTGAAGTACGACCAGCAGCAGCAGGAGTAC 1080
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1189 GCCAGCACGGCACCGCCGCTGTTCATTCCGGTGAAGTACGACCAGCAGCAGCAGGAGTAC 1248

Qy       1081 CTGTCGATGCTCGCGTTGCAGCACCACCACCAGCAGCAACAAGCAGGGAACCTGTTGCAG 1140
              ||||||||||||||||||||||| ||||||||||||||||||||||||||||||||||||
Db       1249 CTGTCGATGCTCGCGTTGCAGCAGCACCACCAGCAGCAACAAGCAGGGAACCTGTTGCAG 1308

Qy       1141 GGGCCGCTAGTAGGGTTCGGCGGCCTCTACTCCTCCGGGGTGAACCTGGATTTCGCCAAC 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1309 GGGCCGCTAGTAGGGTTCGGCGGCCTCTACTCCTCCGGGGTGAACCTGGATTTCGCCAAC 1368

Qy       1201 TCCCACGGCACGGCGGCTCCGTCGTCGATGGCCCACCACTGCTACGCCAATGGCACCGCG 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||| 
Db       1369 TCCCACGGCACGGCGGCTCCGTCGTCGATGGCCCACCACTGCTACGCCAATGGCACCGCC 1428

Qy       1261 TCCGCCTCGCATGAGCACCAGCACCAGCACCAGATGCAGCAGGGCGGCGAGAACGAGACG 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1429 TCCGCCTCGCATGAGCACCAGCACCAGCACCAGATGCAGCAGGGCGGCGAGAACGAGACG 1488

Qy       1321 CAGCCGCAGCCGCAGCAGAGCTCCAGCAGCTGCTCCTCCCTGCCATTCGCCACCCCGGTC 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1489 CAGCCGCAGCCGCAGCAGAGCTCCAGCAGCTGCTCCTCCCTGCCATTCGCCACCCCGGTC 1548

Qy       1381 GCTTTCAATGGGTCCTATGAAAGCTCCATCACGGCGGCAGGCCCCTTTGGATACTCCTAC 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1549 GCTTTCAATGGGTCCTATGAAAGCTCCATCACGGCGGCAGGCCCCTTTGGATACTCCTAC 1608

Qy       1441 CCAAATGTGGCAGCCTTTCAGACGCCGATCTATGGAATGGAATGA 1485
              |||||||||||||||||||||||||||||||||||||||||||||
Db       1609 CCAAATGTGGCAGCCTTTCAGACGCCGATCTATGGAATGGAATGA 1653




Conclusion 
No claim is allowed. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571) 270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Wayne Zhong/					 
Examiner, Art Unit 1662	 
/CHARLES LOGSDON/Primary Examiner, Art Unit 1662